This is an appeal by the wife in a divorce case wherein the husband was awarded a decree on the ground of his wife's desertion. It is a fact case and there was evidence to sustain the finding of the master that there had been a continuous, willful and obstinate desertion.
The parties lived together in Jersey City until November, 1928. There is contradiction as to the circumstances under which they separated, but the petitioner's testimony is that he and his wife occupied an apartment in the same house with his wife's people. He says that he came home one night, found the door bolted against him, and his mother-in-law opened the window and told him that he did not live there anymore. The next day when he returned for his clothes he saw his wife and asked her to leave with him but she refused. Petitioner ultimately obtained employment in South Jersey and lived in Camden county. His wife from time to time *Page 2 
spent a few days there with him. The last such occasion is said by the wife to have been in 1934, but by the husband and other witnesses to have been in August, 1933, at which time the petition charges the desertion began.
We think the proved facts established solicitation by the husband of the wife to live with him and of her refusal. She said that she did not like South Jersey and would not live there. Such testimony comes not only from the petitioner's lips but from others, particularly the man and woman with whom he has boarded for a number of years. We have examined the proofs and are satisfied that they fully support the result reached by the advisory master.
The decree is affirmed.
For affirmance — TRENCHARD, PARKER, CASE, BODINE, DONGES, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, COLE, JJ. 11.
For reversal — THE CHIEF-JUSTICE, LLOYD, HEHER, RAFFERTY, JJ. 4.